 Fill in this information to identify the case:

 Debtor 1              __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: __________ District of __________

 Case number            ___________________________________________




                               410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: _______________________________________                           Court claim no. (if known):          13
                                                                                                                         ___________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                          ____ ____ ____ ____         Must be at least 21 days after date       _____________
                                                                                     of this notice


                                                                                     New total payment:                        $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                       New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________       New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                            page 1

              Case 17-13567-MLB                    Doc       Filed 05/08/20         Ent. 05/08/20 09:05:31                 Pg. 1 of 8
Debtor 1         _______________________________________________________                         Case number   (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



     _____________________________________________________________                               Date    5/8/2020
     Signature




 Print:             _________________________________________________________                    Title   ___________________________
                    First Name                      Middle Name         Last Name



 Company            _________________________________________________________



 Address            _________________________________________________________
                    Number                 Street

                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      ________________________                                                     Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                               page 2

            Case 17-13567-MLB                            Doc          Filed 05/08/20           Ent. 05/08/20 09:05:31                Pg. 2 of 8
                                                     SN Servicing Corporation                    Final
                                                        323 FIFTH STREET
                                                       EUREKA, CA 95501
                                                    For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: April 27, 2020

     JOHN P SACKETT                                                                                          Loan:
     JERI L SACKETT
     12918 MUKILTEO SPEEDWAY STE C23                                                 Property Address:
     LYNNWOOD WA 98087                                                               2114 120TH PLACE SOUTHWEST UNIT A
                                                                                     EVERETT, WA 98204



                                            Annual Escrow Account Disclosure Statement
                                                         Account History

     This is a statement of actual activity in your escrow account from Oct 2019 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information              Current:      Effective Jun 01, 2020:             Escrow Balance Calculation
 Principal & Interest Pmt:            1,315.68               1,315.68              Due Date:                                      Sep 01, 2019
 Escrow Payment:                        353.45                 626.33              Escrow Balance:                                  (2,150.26)
 Other Funds Payment:                     0.00                    0.00             Anticipated Pmts to Escrow:                       3,181.05
 Assistance Payment (-):                  0.00                    0.00             Anticipated Pmts from Escrow (-):                   516.66
 Reserve Acct Payment:                    0.00                    0.00             Anticipated Escrow Balance:                        $514.13
 Total Payment:                       $1,669.13                $1,942.01



                   Payments to Escrow        Payments From Escrow                                     Escrow Balance
       Date        Anticipated   Actual      Anticipated     Actual           Description             Required       Actual
                                                                           Starting Balance                0.00           0.00
     Oct 2019                      405.86                              *                                   0.00         405.86
     Oct 2019                      405.86                              *                                   0.00         811.72
     Oct 2019                      405.86                              *                                   0.00       1,217.58
     Oct 2019                                               2,176.07   *                                   0.00        (958.49)
     Oct 2019                                               2,120.72   *   County Tax                      0.00      (3,079.21)
     Nov 2019                      680.00                              *   Escrow Only Payment             0.00      (2,399.21)
     Dec 2019                      405.86                              *                                   0.00      (1,993.35)
     Dec 2019                      405.86                              *                                   0.00      (1,587.49)
     Dec 2019                                                 580.03   *   Forced Place Insur              0.00      (2,167.52)
     Jan 2020                      405.86                              *                                   0.00      (1,761.66)
     Jan 2020                                                 259.26   *   Forced Place Insur              0.00      (2,020.92)
     Feb 2020                      756.88                              *   Escrow Only Payment             0.00      (1,264.04)
     Feb 2020                      405.86                              *                                   0.00        (858.18)
     Feb 2020                      340.00                              *   Escrow Only Payment             0.00        (518.18)
     Feb 2020                                                 259.03   *   Forced Place Insur              0.00        (777.21)
     Mar 2020                      405.86                              *                                   0.00        (371.35)
     Mar 2020                      340.00                              *   Escrow Only Payment             0.00         (31.35)
     Mar 2020                      353.45                              *                                   0.00         322.10
     Mar 2020                      340.00                              *   Escrow Only Payment             0.00         662.10
     Mar 2020                                                 258.80   *   Forced Place Insur              0.00         403.30
     Mar 2020                                               2,295.23   *   County Tax                      0.00      (1,891.93)
     Apr 2020                                                 258.33   *   Forced Place Insur              0.00      (2,150.26)
                                                                           Anticipated Transactions        0.00      (2,150.26)
     Apr 2020                    2,827.60                     258.33       Forced Place Insur                           419.01
                                                                                                                                  Page 1
              Case 17-13567-MLB             Doc       Filed 05/08/20          Ent. 05/08/20 09:05:31              Pg. 3 of 8
May 2020                      353.45                            258.33      Forced Place Insur                               514.13
                     $0.00 $9,238.26               $0.00     $8,724.13

An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                                      Page 2
         Case 17-13567-MLB                  Doc        Filed 05/08/20            Ent. 05/08/20 09:05:31                Pg. 4 of 8
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
Analysis Date: April 27, 2020

JOHN P SACKETT                                                                                                   Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               514.13        1,103.94
Jun 2020                626.33         258.33            Forced Place Insur                             882.13        1,471.94
Jul 2020                626.33         258.33            Forced Place Insur                           1,250.13        1,839.94
Aug 2020                626.33         258.33            Forced Place Insur                           1,618.13        2,207.94
Sep 2020                626.33         258.33            Forced Place Insur                           1,986.13        2,575.94
Oct 2020                626.33       2,120.72            County Tax                                     491.74        1,081.55
Oct 2020                               258.33            Forced Place Insur                             233.41          823.22
Nov 2020                626.33         258.33            Forced Place Insur                             601.41        1,191.22
Dec 2020                626.33         258.33            Forced Place Insur                             969.41        1,559.22
Jan 2021                626.33         258.33            Forced Place Insur                           1,337.41        1,927.22
Feb 2021                626.33         258.33            Forced Place Insur                           1,705.41        2,295.22
Mar 2021                626.33         258.33            Forced Place Insur                           2,073.41        2,663.22
Apr 2021                626.33       2,295.23            County Tax                                     404.51          994.32
Apr 2021                               258.33            Forced Place Insur                             146.18          735.99
May 2021               626.33          258.33            Forced Place Insur                             514.18        1,103.99
                    $7,515.96       $7,515.91

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 735.99. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 1,252.65 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 514.13. Your starting
balance (escrow balance required) according to this analysis should be $1,103.94. This means you have a shortage of 589.81.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

We anticipate the total of your coming year bills to be 7,515.91. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
          Case 17-13567-MLB                 Doc        Filed 05/08/20           Ent. 05/08/20 09:05:31               Pg. 5 of 8
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      626.33
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $626.33




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
            Case 17-13567-MLB               Doc      Filed 05/08/20         Ent. 05/08/20 09:05:31            Pg. 6 of 8
                         UNITED STATES BANKRUPTCY COURT
                         WESTSERN DISTRICT OF WASHINGTON
                                 SEATTLE DIVISION

 In Re:                                              Case No. 17-13567-MLB

 Jeri Lynne Sackett
   dba Sackett Contruction LLC                       Chapter 13
 John Paul Sackett

 Debtors.                                            Judge Marc Barreca

                                 CERTIFICATE OF SERVICE

I certify that on May 8, 2020, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Steven M Palmer, Debtors’ Counsel
          spalmer@curtislaw-pllc.com

          Jason Wilson-Aguilar, Chapter 13 Trustee
          courtmail@seattlech13.com

          Office of the United States Trustee
          USTPRegion18.SE.ECF@usdoj.gov

I further certify that on May 8, 2020, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly
addressed to the following:

          Jeri Lynne Sackett
          12918 Mukilteo Spdwy #608
          Lynnwood, WA 98087

          John Paul Sackett
          12918 Mukilteo Spdwy #608
          Lynnwood, WA 98087




   Case 17-13567-MLB          Doc     Filed 05/08/20      Ent. 05/08/20 09:05:31       Pg. 7 of 8
Dated: May 8, 2020                    /s/ D. Anthony Sottile
                                      D. Anthony Sottile
                                      Authorized Agent for Creditor
                                      Sottile & Barile, LLC
                                      394 Wards Corner Road, Suite 180
                                      Loveland, OH 45140
                                      Phone: 513.444.4100
                                      Email: bankruptcy@sottileandbarile.com




 Case 17-13567-MLB   Doc   Filed 05/08/20   Ent. 05/08/20 09:05:31   Pg. 8 of 8
